DETAILED CORRESPONDENCE
Priority Status
Foreign priority benefit under 35 U.S.C. 119 (a)-(d) is acknowledged. 

Status of Claims
Claim(s) 1-3 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 20100121549 A1 (“Fukuda”).

	Regarding Claim 1, Fukuda discloses a driving assistance apparatus (e.g., “apparatus”) configured to execute deceleration assistance of decelerating a host vehicle independently of an operation by a driver (“adaptive cruise control” -- see at least Abstract, ¶ 105 and Fig. 1, 3A-3B and 12a with associated text), said driving assistance apparatus comprising:
an acquirer configured to obtain surrounding information associated with a surrounding situation of the host vehicle (see at least ¶ 41); and
a controller (e.g., “SPEED CONTROLLER (ACC)” from Fig. 2) programmed to reduce a deceleration assistance amount associated with the deceleration assistance when execution of the deceleration assistance is released (see at least ¶ 63), 
wherein said controller is programmed to quickly reduce the deceleration assistance amount when execution of the deceleration assistance is released, if a surrounding situation indicated by the obtained surrounding information is a first situation in which the host vehicle can be required to accelerate, in comparison with a second situation in which the host vehicle cannot be required to accelerate (see at least ¶ 46-49, 90).

Regarding Claim 2, Fukuda discloses wherein:
said controller is programmed to gradually reduce the deceleration assistance amount so as to satisfy a predetermined jerk limit when execution of the deceleration assistance is released (see at least ¶ 90), and
said controller is programmed to quickly reduce the deceleration assistance amount when execution of the deceleration assistance is released, by mitigating the predetermined jerk limit if the surrounding situation indicated by the obtained surrounding information is the first situation, in comparison with the second situation (see at least ¶ 90).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Fukuda and further in view of US 20150175160 A1 (“Sudou”).

Regarding Claim 3, Fukuda does not directly disclose wherein when a deceleration target associated with the deceleration assistance that requires the host vehicle to decelerate or step is another vehicle that travels ahead of the host vehicle, said controller is programmed to increase 
However, Sudou teaches what Fukuda lacks (see Sudou, at least ¶ 10-14).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Fukuda’s invention by incorporating a determiner to determine a risk of collision as taught by Sudou in order to improve execution of the deceleration control.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax